Title: To Benjamin Franklin from Simon-Pierre Fournier le Jeune, 3 February 1778
From: Fournier, Simon-Pierre, le jeune
To: Franklin, Benjamin


Monsieur
Paris Le 3. fevrier 1778.
J’ay l’honneur de vous prévenir que votre caractere est prêt a partir. Je vous prie de me marquer par quelle voyes vous voulés que je vous l’expedie. Cela contient Deux caisses contenant une fonte de Petit Romain, Romain, Italique, Cadrats,
  
    
      Espaces cy . . .
      
      
    
    
      Pézant . . . . .
      274 l. ½ a 34s.. . .
      465 l.t. 16
    
    
      La demie . . . . . . . . . .
      
      17.
    
    
      Deux caisses . . . . . . . . . .
      
      4   
    
    
      
      
      470  .13
    
  
Comme vous m’avés prévenu que ce seroit payé comptant, vous m’obligérés, Monsieur, de vouloir bien faire remettre le montant par la personne que vous enverrez et qui se chargera de le faire partir a sa Destination. Si un Rhume opiniatre ne me retenait pas chez moi je vous l’aurais porté moi même. Je vous aurais evite moyenant cela toute sorte d’embarras que j’aurais été très aise de vous épargner.
Sur votre réponse satisfaisante je remettrai le Reçu au Porteur. Je vous offre toujours mes services pour d’autres caracteres si vous daigniez me les continuer, en vous assurant de la considération et l’estime la plus complette. Votre très humble et très obéissant serviteur
Fournier LE JEUNE
 
Addressed: A Monsieur / Monsieur B. Franklin / A Passy
Notation: Fournier 3e fr. 1778. Paris.
